DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claims 1, 2, 8, 13, 16-21 and 23 have been amended; support for claim 1 is found in Figures 1 and 6, support for claim 2 is found in Figure 1, support for claims 8 and 13 are found in Figure 1 and page 7 of the instant specification, support for claim 20 is found in Figure 1, support for claim 21 is found in Figure 6, and the amendments to claims 16-19 and 23 were to change claim dependency.
Claims 3-6 and 15 have been cancelled.
Claims 1, 2 and 7-25 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 112
The 35 USC § 112 claim rejection is withdrawn in view of the remarks and the amended claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 13-14, 16-18, 22-24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 2013/0089775 A1) in view of Meadows et al. (US 6468318 B1-hereinafter Meadows).

Regarding claim 1, Mack teaches a battery having:
a cover (Mack Figure 2; cover 132);
a housing providing at least two total cells including a first cell and a second cell (Figure 3) and a cell wall provided between the first cell and the second cell (Figure 3, intercell partition walls 162);
a plurality of element provided within the at least two cells ([0067]  battery cell element 130; [0051] each cell includes one or more positive and negative plates)
a battery strap cast the first cell and the second cell and directly connecting the first cell and the second cell in series through the cell wall ([0042] straps 128 couple adjacent stacks, [0051] can be connected with a series connection);
a common headspace for the at least two total cells, the common headspace including a path of open headspace above a surface of the at least two total cells and defined in part by the cell wall and the cover ([0037] a head space 184 is formed between the intercell partition wall 122 and the cover 162 such that a clearance or headspace 184 is provided such that gases may travel between cells formed by the partitions and corresponding recessed intercell walls).

Mack fails to teach the whole structure of the battery strap and describes a portion of the strap being a tombstone shaped strap. Mack fails to teach wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches battery straps (52, 54, 56, 58, 60) are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Meadows Figure 3). The shape of the battery straps is consistent with what is known in the prior art.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the battery straps of Meadows having the rectangular shape for Mack’s battery straps that are not defined. A skilled artisan could recognize that Mack’s battery straps could be in a rectangular shape as rectangular shaped battery straps are common in the art. Nevertheless, substituting Mack’s battery straps for Meadows battery straps is a simple substitution that would not change how the Mack’s battery functions and would be expected to yield predictable results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, modified Mack teaches all of the claim limitation of claim 1. Mack further teaches wherein the path of open headspace is further defined by a cutout in the cell wall and the battery strap connects the first cell and the second cell through the cutout (Mack Figure 3, [0073] the intercell partition walls have a recessed area that can define the area in which the cast on straps are provided).

Regarding claim 7, modified Mack teaches all of the claim limitations of claim 2. Mack further teaches wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height (Mack [0037] recessed intercell walls in the cover 132 have clearance or head space 184 that allow gases to travel between cells formed by the partitions). The clearance of the head space would apply that the cutout height is larger than the strap height.

Regarding claim 13, Mack teaches a battery comprising:
a housing defining six cells aligned in a single row (Mack Figure 3) and having five cell walls separating the six cells, each cell wall having a cutout (Figure 3; intercell partition walls 122 having one or more raised segments [0030]); and
a vapor communicative common headspace for the six cells, the vapor communicative common headspace including a plurality of open spaces defined by the cell cutout and the connective straps ([0037] a head space 184 is formed between the intercell partition wall 122 and the cover 162 such that a clearance or headspace 184 is provided such that gases may travel between cells formed by the partitions and corresponding recessed intercell walls).

Mack further teaches of cast on straps that are provided that connect cells of the battery in series, however, fails to explicitly show an orientation of the multiple straps being connected in a set of rows as claimed.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches a battery in a single row (Figure 4) with battery straps (52, 54, 56, 58, 60) that are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Meadows Figure 3). The shape of the battery straps is consistent with what is known in the prior art. Meadows further teaches of the battery straps being arranged in two rows (Meadows Figure 4 shows 6 battery cells with 5 connecting straps that are arranged in two row with one row having three connecting straps and a second row having two connecting straps) and includes a first end strap and second end strap (Meadows Figure 4 – plate straps 82,84).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to rearrange the straps of Mack to an orientation of the two rows as taught by Meadows in Figures 3 or Figure 4. This rearrangement would not be expected to have any significant changes in how the battery functions and is a modification that would be obvious to a skilled artisan.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 14, modified Mack teaches all the claim limitations of claim 13. Mack fails to teach the whole structure of the battery strap and describes a portion of the strap being a tombstone shaped strap. Mack fails to teach wherein the battery strap has a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge.

Meadows teaches of a case partition for plate strap batteries. Meadows teaches battery straps (52, 54, 56, 58, 60) are electrically connected to a corresponding plurality of battery cells and that each battery strap preferably comprises an elongated, generally rectangular, member form of an electrically conductive material (Meadows Col. 3 lines 44-67; Figures 3 and 4). The battery straps of Meadows have a top surface with a front edge, a first side edge, a second side edge, and a back edge, the first side edge and the second side edge being parallel to each other and perpendicular to the front edge and the back edge (Meadows Figure 3). The shape of the battery straps is consistent with what is known in the prior art.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the battery straps of Meadows having the rectangular shape for Mack’s battery straps that are not defined. A skilled artisan could recognize that Mack’s battery straps could be in a rectangular shape as rectangular shaped battery straps are common in the art. Nevertheless, substituting Mack’s battery straps for Meadows battery straps is a simple substitution that would not change how the Mack’s battery functions and would be expected to yield predictable results.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 16, modified Mack teaches all of the claim limitations of claim 13. Mack further teaches wherein each connecting strap passes through a respective cutout to connect adjacent battery elements ([0030] [0063] cast on straps extend through the intercell partition walls with a clearance for gas to connect portions of the cells).

Regarding claims 17-18, modified Mack teaches all of the claim limitations of claim 13. Mack further teaches wherein the cutout has a cutout width and height and the straps have a strap width and height and the cutout width and height is larger than the strap width and height (Mack [0037] recessed intercell walls in the cover 132 have clearance or head space 184 that allow gases to travel between cells formed by the partitions). The clearance of the head space would apply that the cutout height and width is larger than the strap height and width.

Regarding claims 22-24, modified Mack teaches all of the claim limitations of claims 1, 20 and 14 respectively. Modified Mack teaches wherein the top surface of the battery strap is continuous along the front edge and the first side edge as seen in Meadows Figures 3 and 4. Meadows’ battery straps replace the battery straps of Mack’s due to the simple substitution and Meadows teaches that the straps appear to be continuous along a top surface and along a front edge and a first side edge.

	Regarding claim 25, modified Mack teaches all of the claim limitations of claim 1. Mack further teaches wherein the cells are aligned in a single row (Mack Figure 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 2013/0089775 A1) in view of Meadows et al. (US 6468318 B1-hereinafter Meadows) as applied to claim 1, and further in view of Asahina et al. (US 2003/0077508 A1).

Regarding claim 21, modified Mack teaches all of the claim limitations of claim 1. Meadows further teaches wherein the battery strap has a cross section that is substantially rectangular shape (Meadows Figures 3-4 and modification of claim 1), however, fails to teach wherein the battery strap is tapered.
Asahina discloses a prismatic battery module wherein a plurality of cell cases are connected to one another through separation walls by a electroconductive connector. Asahina is analogous with Mack as both references are concerned about electrical connection through division walls. Asahina teaches wherein  the electroconductive connector 312 has a tapered connection surface extending through a separation wall to electrically connect adjacent battery cells (Asahina [0127] and Figures 28-29B).
Therefore it would have been obvious to a skilled artisan before the effective filing date that a skilled artisan can make the battery straps to have a tapering structure through the intercell partition walls of Mack such that electrically connection between cells is achieved. A skilled artisan could change the shape of the battery strap to include a tapering structure such that the strap is taper from a bottom surface to a top surface. Other tapering structures can be realized by a skilled artisan. See MPEP § 2144.04.

Allowable Subject Matter
Claims 8-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record is considered to be the closest prior art. The prior art fails to teach nor render obvious all the structural limitations of as claimed in the independent claim 8. The prior art fails to teach a single row of cells having connection straps within respective cutouts that form a vapor communicative common headspace wherein the battery straps is a rectangular prism shape and is tapered from a bottom surface to a top surface. A skilled artisan would have no reasoning to modify the structure of Mack or Meadows to include a taping structure of the battery straps. The structure of the strap is not a simple change in shape as the tapering structure aids in the vapor communication between battery cell compartments. Claims 9-12 and 20 are allowable based on depending on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record is considered to be the closest prior art. The prior art fails to teach a single row of cells having connection straps within respective cutouts that form a vapor communicative common headspace wherein the battery straps is a rectangular prism shape and is tapered from a bottom surface to a top surface. A skilled artisan would have no reasoning to modify the structure of Mack or Meadows to include a taping structure of the battery straps.


Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Applicant argues the amended claims overcome the prior art because (a) Holden does not teach the correct configuration of the battery cells being aligned in a single row with a vapor communicative headspace, (b) there would be no motivation to combine Holden and Meadows as Meadows teaches away from vapor communication between cells. The rejection has been updated rending the arguments moot as the updated rejection no longer relies on Holden. Applicant’s arguments of  a vapor communication does not apply to claim 1 as amended as claim 1 does not include the limitation of a vapor communicative headspace.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728